DETAILED ACTION
This Office action is in reply to correspondence filed 28 October 2021 in regard to application no. 16/916,550.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, the drawings were objected to, certain claims were objected to for informalities, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on combinations of references including Bennett et al., Chapman et al., Raduchel et al. and Nair et al.
The applicant has amended the specification so as to render the objections to the drawings moot, and has amended the claims to which objection were raised so as to also render those objections moot, so all of the rejections are withdrawn.
In regard to § 101, though the claims continue to recite abstraction as set forth in the prior Office action, the amended claims now all require encrypting behavioral data based on a secret key, storing the encrypted data in a private block chain, and as a result of a target block being added to a second block chain, awarding a positive number of query points to an organization which can be used for a future credit query.  The combination of these and the original claim elements goes beyond generally linking the previously-construed abstract idea to a particular technological environment, as it is sufficiently technically specific about how the process is carried out.  See MPEP § 2106.05(e).  As such, the claim integrates the abstract idea into a practical application, as that phrase is used in the below-cited Guidance, and the claims are therefore no longer directed to an abstract idea; the rejection is therefore withdrawn.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
In regard to § 103, as the claims were amended, further search and consideration were conducted.  In addition to the prior art previously made of record, Olson et al. (U.S. Patent No. 9,710,852) disclose a credit-report timeline system [title] that determines a consumer’s “credit score just prior to and just after respective credit events”. [Col. 5, lines 63-64] It uses “rules” such as focusing only on particular data  which may have “a highest impact on the consumer’s credit score”. [Col. 7, lines 36-38] But it makes no use at all of encryption, blockchain or any sort of reward points or tokens.
Husain et al. (U.S. Publication No. 2019/0160660, filed 30 November 2017) disclose a secure blockchain system [title] which “is configured to encrypt an outgoing message using a private key”. [0020] It stores encrypted data in a “shared”, rather than private, “blockchain data structure”. [0035] But neither of these nor the prior art previously made of record, alone or combined, disclose every limitation of the claims of the present invention, including storing data which were encrypted using a secret key into a private blockchain, and the awarding of query points in response to a target block being added to a second blockchain, in combination with the other limitations of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694